Case: 14-60752    Document: 00513206096     Page: 1    Date Filed: 09/24/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                               No. 14-60752                      September 24, 2015
                             Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk



FIDENCIO PINA-GALINDO,

                                           Petitioner,

versus

LORETTA LYNCH, U.S. Attorney General,

                                           Respondent.



                      Petition for Review of an Order of
                      the Board of Immigration Appeals




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:

      Fidencio Pina-Galindo, a native and citizen of Mexico, petitions for
review of an order of the Board of Immigration Appeals (“BIA”) finding him
statutorily ineligible for cancellation of removal under 8 U.S.C. § 1229b-
(b)(1)(C). Pina-Galindo contends that, because that subsection provides that
an alien convicted of “an offense under [8 U.S.C.] § 1182(a)(2)” is not eligible
for cancellation of removal, the plain reading of the statute shows that only
    Case: 14-60752     Document: 00513206096      Page: 2    Date Filed: 09/24/2015


                                  No. 14-60752

aliens who have been convicted of a single offense for a crime involving moral
turpitude or a controlled-substance offense, as set forth in § 1182(a)(2)(A), are
ineligible for cancellation of removal. Pina-Galindo further asserts that the
legislative history of § 1229b(b)(1)(C) supports his interpretation. He urges
that if this court determines that the statutory language is ambiguous, the
BIA’s interpretation is impermissible.

      Because the BIA’s decision is published, it has precedential force and is
entitled to deference under Chevron, U.S.A., Inc. v. Natural Resources Defense
Council, Inc., 467 U.S. 837, 842 (1984). See Dhuka v. Holder, 716 F.3d 149,
154 (5th Cir. 2013); see also 8 C.F.R. § 1003.1(g) (providing that published
decisions issued by three-member panels of the BIA are precedents). Under
Chevron deference, a court reviewing an agency’s interpretation must first ask
“whether the statute is silent or ambiguous with respect to the specific issue
before it.” Orellana-Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012). If
Congress’s unambiguously expressed intent “on the precise question at issue”
is clear from the language of the statute, no interpretation is needed, because
Congress’s “intention is the law and must be given effect.” Chevron, 467 U.S.
at 842–43 & n.9. If a statute is silent or ambiguous, an agency’s interpretations
of a statute it administers are given “controlling weight unless they are arbi-
trary, capricious, or manifestly contrary to the statute.” Id. at 844; Orellana-
Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012).

      The BIA rejected Pina-Galindo’s theory that the term “offense,” as set
forth in § 1229b(b)(1)(C), cannot include offenses listed in § 1182(a)(2)(B). The
BIA noted that although it had consistently found that the language of § 1229b-
(b)(1)(C) included all the offenses listed in § 1182(a)(2), its prior decisions were
not necessarily dispositive because they had involved aliens who were ineligi-
ble under § 1182(a)(2)(A). The BIA, assuming that the statute was ambiguous,


                                         2
    Case: 14-60752     Document: 00513206096    Page: 3   Date Filed: 09/24/2015


                                No. 14-60752

examined the legislative history and determined that Pina-Galindo’s argument
on that point was unpersuasive. The agency noted that the language quoted
by Pina-Galindo to show legislative intent did not track the language contained
in the statute.      Also, the BIA looked to Ramos-Godinez v. Mukasey,
295 F. App’x 733, 733–34 (5th Cir. 2008) (per curiam), determining that an
alien convicted of multiple offenses with an aggregate sentence of more than
five years was statutorily ineligible for cancellation of removal under
§ 1182(a)(2)(B).

      The plain language of § 1229b(b)(1)(C) references an “offense under
§ 1182(a)(2)” and does not limit ineligibility for cancellation of removal to
offenses under § 1182(a)(2)(A). Additionally, as noted in Ramos-Godinez, Con-
gress has twice amended the statute without changing the reference to
§ 1182(a)(2).   See Ramos-Godinez, 295 F. App’x at 734.       Even if there is
ambiguity, the BIA’s construction of §§ 1182(a)(2)(B) and 1229b(b)(1)(C) in the
instant case is a reasonable interpretation of the statutory language that is
entitled to deference. See Chevron, 467 U.S. at 843–44.

      Accordingly, the petition for review is DENIED. Pina-Galindo’s motion
for a stay of deportation is likewise DENIED.




                                      3